UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4071
ROBERT WADDELL, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
               William L. Osteen, District Judge.
   (CR-00-244, CR-00-245, CR-00-246, CR-00-247, CR-00-416)

                        Submitted: July 24, 2001

                      Decided: September 10, 2001

   Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, Greensboro, North Car-
olina, for Appellant. Benjamin H. White, Jr., United States Attorney,
Paul A. Weinman, Assistant United States Attorney, Winston-Salem,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. WADDELL
                                 OPINION

PER CURIAM:

   Robert Waddell, Jr., was convicted pursuant to his guilty pleas of
five counts of bank robbery. Waddell’s attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), alleging
that the district court erred by sentencing Waddell as a career offender
pursuant to USSG § 4B1.1.1 Although advised of his right to do so,
Waddell did not file a pro se supplemental brief. Finding no error, we
affirm.

   The basic facts of this case are undisputed. Waddell robbed five
banks in North and South Carolina between March 7 and June 7,
2000. In each case, Waddell presented a note demanding money and
stating that he had a gun. No firearm was observed during any of the
robberies.

   Because Waddell did not object to the district court’s sentencing
calculation at trial, we review its decision for plain error and find
none. United States v. Olano, 507 U.S. 725, 733-36 (1993). The
Guidelines provide that:

           A defendant is a career offender if (1) the defendant was
        at least eighteen years old at the time the defendant commit-
        ted the instant offense of conviction, (2) the instant offense
        of conviction is a felony that is either a crime of violence
        or a controlled substance offense, and (3) the defendant has
        at least two prior felony convictions of either a crime of vio-
        lence or a controlled substance offense.

USSG § 4B1.1.

   The record here clearly shows that Waddell satisfies all three
criteria. First, he was forty-one years old at the time of the robberies.
Second, unarmed bank robbery is a felony crime of violence for pur-
poses of USSG § 4B1.1. United States v. Davis, 915 F.2d 132 (4th
    1
     U.S. Sentencing Guidelines Manual (2000).
                      UNITED STATES v. WADDELL                       3
Cir. 1990). Finally, Waddell’s 1989 state convictions for assault on
a female qualify as prior felony convictions for a crime of violence
under the Guidelines.2 United States v. Johnson, 114 F.3d 435, 444-
45 (4th Cir. 1997).

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.

   We therefore affirm Waddell’s sentence. Counsel’s current motion
to withdraw is denied. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED
  2
   Waddell was thirty-one years old at the time of these offenses.